UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                          Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                    Case No. 21-22063 (RDD)
 LLC,

                          Debtor.

                      NOTICE OF PRESENTMENT OF ORDER
                  AUTHORIZING DEBTOR TO EMPLOY AMINI LLC AS
                   COUNSEL NUNC PRO TUNC TO PETITION DATE

          PLEASE TAKE NOTICE, that upon the annexed Application to Employ Amini LLC as

Counsel Nunc Pro Tunc to Petition Date, the undersigned will present the annexed proposed

order to the Honorable Robert D. Drain, United States Bankruptcy Judge, for signature on March

24, 2021, at 12:00 p.m.

          PLEASE TAKE FURTHER NOTICE, that objections, if any, to the proposed order must

be made in writing and received in the Bankruptcy Judge’s chambers and by the undersigned not

later than 11:30 a.m. on that date. The ECF docket number to which the filing relates shall be

included in the upper right-hand corner of all objections. Unless objections are received by that

time, the order may be signed.


Dated: New York, New York                           AMINI LLC
       March 2, 2021
                                                    /s/ Jeffrey Chubak
                                                    Avery Samet
                                                    Jeffrey Chubak
                                                    131 West 35th Street, 12th Floor
                                                    New York, New York 10001
                                                    (212) 490-4700
                                                    asamet@aminillc.com
                                                    jchubak@aminillc.com
                                                    Proposed Attorneys for the Debtor and
                                                    Debtor in Possession
Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, NY 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Proposed Attorneys for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-22063 (RDD)
 LLC,

                         Debtor.

                       APPLICATION TO EMPLOY AMINI LLC AS
                     COUNSEL NUNC PRO TUNC TO PETITION DATE

          The Debtor hereby moves to employ Amini LLC as counsel nunc pro tunc to January 31,

2021 (“Petition Date”), pursuant to Bankruptcy Code section 327(a).

                              AMINI LLC’S QUALIFICATIONS

          1. The Debtor wishes to employ Amini LLC as counsel because of its extensive Chapter

11 knowledge and experience.

          2. Amini LLC has experience representing debtors in possession and other parties in

bankruptcy cases, and recently successfully confirmed a reorganization plan proposed by the

debtor in the Subchapter V case, In re Factom, Inc., No. 20-11602-bls (Bankr. D. Del.).

          3. The Debtor engaged Amini LLC on January 22, 2021. In preparing for this engagement,

Amini LLC familiarized itself with the business and the legal issues presented herein. As a result,

the firm is well qualified and uniquely able to represent the Debtor efficiently.
                     PROFESSIONAL SERVICES TO BE RENDERED

       4. The Debtor seeks to employ Amini LLC to inter alia:

           (a) Advise it as to its rights and powers as debtor in possession, and with respect to the
               administration of this case;

           (b) Prepare motions, objections, notices, orders, reports and other papers as may be
               appropriate;

           (c) Attend meetings and negotiate with creditors and other parties in interest;

           (d) Appear before this Court and any appellate courts to represent the interests of the
               Debtor and its estate;

           (e) Assist the Debtor in reviewing, estimating and resolving claims;

           (f) Take any necessary action on behalf of the Debtor to negotiate and confirm a plan;
               and

           (g) Perform all other necessary legal services for the Debtor in connection with the
               administration of this case.

                            PROFESSIONAL COMPENSATION

       5. The Debtor understands Amini LLC intends to apply for allowance of compensation

on an hourly basis and to seek reimbursement of actual and necessary expenses.

       6. The Debtor further understands that Amini LLC will bill at its customary hourly rates

which, as to the professionals expected to work on this matter are: Avery Samet—$600/hour;

Jeffrey Chubak—$500/hour; Paralegals—$130-$150/hour.

                         CONNECTIONS; DISINTERESTEDNESS

       7. Amini LLC has advised the Debtor that, to the best of its knowledge, it has no

connections with the Debtor, its creditors, the United States Trustee for this district, any person

employed by his Office or any other party in interest.

       8. Amini LLC’s statement pursuant to Rule 2014(a) is set forth in the annexed Declaration

of Jeffrey Chubak.
       9. Based on the Debtor’s review of the declaration, the Debtor believes Amini LLC does

not hold or represent an interest adverse to it and is disinterested.

                                      NO PRIOR REQUEST

       10. No prior application for the relief requested herein has been made to this Court or to

any other court.

       WHEREFORE, the Debtor requests that this Court enter the annexed proposed order and

grant such other and further relief as this Court deems just and proper.


Dated: White Plains, New York                          GREYLOCK CAPITAL ASSOCIATES, LLC
       March 2, 2021

                                                       /s/ David Steltzer
                                                       David Steltzer
                                                       Chief Financial Officer
